BISCHOFF, J.
The evidence is, in our opinion, conclusive that defendant’s buildings were not constructed, in respect to light, air, ventilation, and drainage, agreeably to the plans and specifications, approved by the health department in the city of Hew York, pursuant to the authority vested in it at the time by the consolidation act, (Laws 1882, c. 410, § 661.) In fact, so far as the cellar arches and supporting columns were concerhed, this was conceded by defendant, whose only excuse for having deviated from the approved plan was that it was permitted by an inspector of the health department, but whose authority to grant such permission, thus nullifying the resolution of the board, was not even attempted to be sustained by defendant. It was also admitted by defendant that the skylight over the main stairs, which the plan required, was not provided for. The judgment should be affirmed, with costs.